Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 15, and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9, 15, and 16 use the abbreviation ALU(s) without having antecedent basis for the abbreviation, based on context examiner holds ALU to mean arithmetic logic unit most often written fully out in the claims. 
	Examiner suggests amending claim 1 to read “arithmetic logic unit (ALU)” when first recited to establish the antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,157,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Present Application cover the unamended scope of the Parent Application (Now U.S. Patent No. 11,157,275).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 4-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being antedated by United States Patent Application Publication No.: US 2013/0262421 A1 (Ferguson et al.).

As Per Claim 1: Ferguson et al. teaches: A method comprising:

- providing, from an instruction memory, add, rotate, XOR (ARX) instructions and mode control instructions;
	(Ferguson et al., Paragraph [0045], “The computing device on which the resilient hashing system is implemented may include a central processing unit, memory, input devices (e.g., keyboard and pointing devices), output devices (e.g., display devices), and storage devices (e.g., disk drives or other non-volatile storage media). The memory and storage devices are computer-readable storage media that may be encoded with computer-executable instructions (e.g., software) that implement or enable the system. In addition, the data structures and message structures may be stored on computer-readable storage media. Any computer-readable media claimed herein include only those media falling within statutorily patentable categories. The system may also include one or more communication links over which data can be transmitted. Various communication links may be used, such as the Internet, a local area network, a wide area network, a point-to-point dial-up connection, a cell phone network, and so on.”).
	(Ferguson et al., Paragraph [0034], “The basic structure design is derived from a class of cryptographic algorithms called ARX, for Add, Rotate, and Xor. Similar designs are used in Helix, Phelix, Michael, and Skein. At every stage of the block function, there are at least two operations that can be performed in parallel; this increases performance on modern superscalar CPUs.”).

- adjusting at least one of: a programmable width of an arithmetic logic unit according to the mode control instructions or a programmable width of a rotator according to the mode control instructions; providing variable-width words to the arithmetic logic unit and the rotator; and causing the arithmetic logic unit and the rotator to carry out the ARX instructions on the provided variable-width words.
	(Ferguson et al., [Abstract], “A resilient hashing system leverages a fast, non-cryptographic hash/checksum function that has good diffusion properties while remaining reasonably efficient on modern central processing units (CPUs). The hash function uses random secret data so that hash keys for particular data are difficult to predict. Due to its internal structure, well-chosen random secret data is difficult for an attacker to counter without having access to the direct output of the hash function. At every stage of the block function, there are at least two operations that can be performed in parallel, increasing performance on modern superscalar CPUs. Thus, the resilient hashing system provides a hash table and checksum that can be used in Internet-facing or other vulnerable sources of input data to manage performance in the face of malicious attacks.”).
	An arithmetic logic unit is a part of a CPU.
	(Ferguson et al., Paragraph [0063], “Continuing in block 335, the system breaks the received data into blocks, and selects the first block for processing by the checksum function. In subsequent iterations, the system selects the next block (e.g., word), using the output of the previous iteration as input to the next iteration. At the end of the data the system may pad the data to a suitable length, and add zero or more additional blocks with a fixed value. In one embodiment, the padding consists of a single nonzero byte followed by 4, 5, 6, or 7 bytes zero chosen such that the total length is a multiple of 4 bytes, and thus an integral number of blocks.”).
	(Ferguson et al., Paragraph [0070], “In some embodiments, the resilient hashing system operates at different bit lengths. As described herein, the system can be implemented to operate at 32-bits, 64-bits, or other data size suitable for a particular implementation. The system can also operate with different rotation constants. As described above, one set of constants was selected as an example, but additional research may produce additional rotation constants with similar or better results. The output of the system as described produces two 32-bit values that can be combined to reach a 32-bit checksum, or can be combined to produce a 64-bit checksum.”).

As Per Claim 2: The rejection of claim 1 is incorporated and further Ferguson et al. teaches:
- providing the ARX instructions and mode control instructions comprises providing the ARX instructions and the mode control instructions to at least one of: the arithmetic logic unit, the rotator, or a coefficient memory.
	(Ferguson et al., [Abstract], “A resilient hashing system leverages a fast, non-cryptographic hash/checksum function that has good diffusion properties while remaining reasonably efficient on modern central processing units (CPUs). The hash function uses random secret data so that hash keys for particular data are difficult to predict. Due to its internal structure, well-chosen random secret data is difficult for an attacker to counter without having access to the direct output of the hash function. At every stage of the block function, there are at least two operations that can be performed in parallel, increasing performance on modern superscalar CPUs. Thus, the resilient hashing system provides a hash table and checksum that can be used in Internet-facing or other vulnerable sources of input data to manage performance in the face of malicious attacks.”).
	An arithmetic logic unit is a part of a CPU.

As Per Claim 4: The rejection of claim 1 is incorporated and further Ferguson et al. teaches:
- carrying out a cryptographic hash function.
	(Ferguson et al., [Abstract], “A resilient hashing system leverages a fast, non-cryptographic hash/checksum function that has good diffusion properties while remaining reasonably efficient on modern central processing units (CPUs). The hash function uses random secret data so that hash keys for particular data are difficult to predict. Due to its internal structure, well-chosen random secret data is difficult for an attacker to counter without having access to the direct output of the hash function. At every stage of the block function, there are at least two operations that can be performed in parallel, increasing performance on modern superscalar CPUs. Thus, the resilient hashing system provides a hash table and checksum that can be used in Internet-facing or other vulnerable sources of input data to manage performance in the face of malicious attacks.”).

As Per Claim 5: The rejection of claim 4 is incorporated and further Ferguson et al. teaches:
- the cryptographic hash function comprises at least one of: a Blue Midnight Wish (BMW) hash function, Secure Hash Algorithm 1 (SHA-1), Secure Hash Algorithm 2 (SHA-2), or Secure Hash Algorithm 3 (SHA-3).
	(Ferguson et al., Paragraph [0017], “The following paragraphs describe one checksum function, called Marvin32, which exhibits the properties described above, although other functions can be used with the system herein to achieve similar results. The function described builds upon the Helix/Phelix algorithms and the Skein hash function. The Skein hash function is one of five finalists that may become the SHA3 algorithm to replace the aging SHA1 and SHA2 specifications. The method described herein improves upon Skein to provide greater performance potential.”).

As Per Claim 6-8: The rejection of claim 5 is incorporated and further claims 6-8 are adding minor details to the BMW hash function which as claimed in claim 5 is an alternative non-required element of the claims as presented.

As Per Claim 9: The rejection of claim 1 is incorporated and further Ferguson et al. teaches:
- providing the variable-width words to the arithmetic logic unit comprises: accepting the variable-width words at a first ALU input of the arithmetic logic unit from a first output port; and accepting the variable-width words at a second ALU input of the arithmetic logic unit from at least one of a second output port or an output of an accumulator, wherein the first and second output ports are each 64-bits.
	(Ferguson et al., Paragraph [0048], “FIG. 2 is a flow diagram that illustrates processing of the resilient hashing system to determine a checksum of data that is difficult for an attacker to guess, in one embodiment. FIG. 2 shows the processing of a single block of 4 bytes of data. This process may be applied repeatedly to multiple blocks of data to process longer input data and to produce a checksum of a large amount of data. Depending on the implementation of the system, the output checksum may be a fixed-length value (e.g., 32-bits, 64-bits, or other) regardless of the input data size. Beginning in block 205, the system receives a current checksum state into (P, Q). If processing the first block of a checksum computation, this is the seed value. For subsequent blocks, this is the output of the previous block function. The seed value will cause an output checksum to vary from any previous operation using a different seed. The seed value may be chosen in a variety of ways. For example, the implementer of the system may provide a default seed value that can be used when no specific seed value or method of selecting the seed is needed. Alternatively, the user of the system may select the seed using a random or pseudo-random process. The boundary at which a different seed is selected may also vary. For example, some users may choose to use a new seed each time their software is run while others may roll seeds more often, such as every hour. This may be useful for longer running software that uses the system so that the seed changes periodically to thwart attacks.”).
	(Ferguson et al., Paragraph [0069], “In some embodiments, the resilient hashing system applies padding to input data shorter than the native size of the checksum operation (e.g., four bytes). For example, the system may append 0x80 to the end of the data and add zeroes to bring the size of the data to a four-byte or other sized boundary.”).

As Per Claim 10: The rejection of claim 1 is incorporated and further Ferguson et al. teaches:
- providing the variable-width words to the arithmetic logic unit and the rotator comprises providing very long instruction words (VLIWs) to the arithmetic logic unit and the rotator.
	(Ferguson et al., Paragraph [0034], “The basic structure design is derived from a class of cryptographic algorithms called ARX, for Add, Rotate, and Xor. Similar designs are used in Helix, Phelix, Michael, and Skein. At every stage of the block function, there are at least two operations that can be performed in parallel; this increases performance on modern superscalar CPUs.”).
	“VLIW” = function are performed in parallel.
	(Ferguson et al., Paragraph [0017], “The following paragraphs describe one checksum function, called Marvin32, which exhibits the properties described above, although other functions can be used with the system herein to achieve similar results. The function described builds upon the Helix/Phelix algorithms and the Skein hash function. The Skein hash function is one of five finalists that may become the SHA3 algorithm to replace the aging SHA1 and SHA2 specifications. The method described herein improves upon Skein to provide greater performance potential.”).

As Per Claim 11: The rejection of claim 10 is incorporated and further Ferguson et al. teaches:
- providing the VLIWs to the arithmetic logic unit and the rotator implements an encryption algorithm.
	(Ferguson et al., Paragraph [0034], “The basic structure design is derived from a class of cryptographic algorithms called ARX, for Add, Rotate, and Xor. Similar designs are used in Helix, Phelix, Michael, and Skein. At every stage of the block function, there are at least two operations that can be performed in parallel; this increases performance on modern superscalar CPUs.”).
	“VLIW” = function are performed in parallel.
	(Ferguson et al., Paragraph [0017], “The following paragraphs describe one checksum function, called Marvin32, which exhibits the properties described above, although other functions can be used with the system herein to achieve similar results. The function described builds upon the Helix/Phelix algorithms and the Skein hash function. The Skein hash function is one of five finalists that may become the SHA3 algorithm to replace the aging SHA1 and SHA2 specifications. The method described herein improves upon Skein to provide greater performance potential.”).

As Per Claim 13: The rejection of claim 11 is incorporated and further Ferguson et al. teaches:
- the method comprises: a bijective function (f0), an expansion function (f1), and a final output function (f2). 
	(Ferguson et al., Paragraph [0055], “Continuing in block 235, the system performs a logical operation that combines intermediate data A2 and intermediate data B2 to produce intermediate data B3. The logical operation can be a logical XOR operation or other suitable operation. In many cases, the operation will be native to the CPU used to execute the instructions of the system, such that this step can be processed as a single CPU instruction.”).
	(Ferguson et al., Paragraph [0057], “Continuing in block 245, the system combines intermediate data A3 and intermediate data B3 to produce intermediate data A4. The combination may be produced by adding the two intermediate data numbers or by performing another operation that yields similar results. In the case of addition and similar operations, these can be performed in a single CPU instruction for efficiency, just as the other instructions previously described.”).
	(Ferguson et al., Paragraph [0059], “Continuing in block 255, the system provides intermediate data A4 and intermediate B4 as the input for the next block or if all blocks are complete as the output checksum value. Depending on the purpose and needs of a particular implementation, the system may provide both values A4 and B4 or may combine the values (e.g., through a logical XOR or other operation or making one value the upper bits of a longer value and the other value the lower bits of the longer value). For example, in cases where a 64-bit checksum is desired and the intermediate data A4 and B4 are each 32-bits, the two values can be combined into one 64-bit value. The output may be fed into another iteration of the previous steps that processes more data or may be output to other parts of a software application that use the output checksum value. After block 255, these steps conclude.”).

As Per Claim 14: The rejection of claim 1 is incorporated and further Ferguson et al. teaches:
- controlling a finite state machine so as to adjust respective operating configurations of the arithmetic logic unit and the rotator based on the mode control instructions.
	(Ferguson et al., Paragraph [0014], “The resilient hashing system provides at least three advancements over existing hash tables. First, the internal structure of the system uses a hashing function that has low overhead and high parallelizability on modern superscalar CPUs. Second, the system uses rotation constants (described further herein) derived from an exhaustive search to be both resilient against predictable output modification and high in diffusion. Rotation constants refer to how data is modified to calculate a checksum using CPU rotation instructions. Third, the system's application to a hash table to provide randomized location of data values and thus to avoid potential denial of service attacks improves upon existing hash tables. Although the industry understands the benefit that randomized hash tables provide today, the resilient hashing system improves the security of these implementations with little to no performance degradation. Thus, the resilient hashing system provides a hash table and checksum that can be used in Internet-facing or other vulnerable sources of input data to manage performance in the face of malicious attacks.”).
	(Ferguson et al., Paragraph [0034], “The basic structure design is derived from a class of cryptographic algorithms called ARX, for Add, Rotate, and Xor. Similar designs are used in Helix, Phelix, Michael, and Skein. At every stage of the block function, there are at least two operations that can be performed in parallel; this increases performance on modern superscalar CPUs.”).

As Per Claim 15: The rejection of claim 14 is incorporated and further Ferguson et al. teaches:
- controlling a plurality of sub-ALUs according to 7-bit ALU control instructions from the finite state machine.
	(Ferguson et al., Paragraph [0033], “If no seed is required, a default seed can be used that consists of the first 8 bytes of the SHA-256 hash of the 8-byte string "Marvin32" (byte values b7 93 08 cd ce d9 3c d5). Use of the all-zero seed value is discouraged. The all-zero state is a fixed point of the Block( ) function, and as long as all inputs are zero the internal state will remain zero. For randomly chosen seed values this happens with low probability (2 [-64]) which is not a problem for a checksum function. We recommend against checking a random seed for the all-zero value and then changing it; the extra code and risk of errors is not worth the gain. The use of a fixed zero seed raises the concern that some accidental changes (e.g., adding 16 zero bytes to the front of the message) will not affect the result of the checksum function”).

As Per Claim 16: The rejection of claim 15 is incorporated and further Ferguson et al. teaches:
- the sub-ALUs are configurable to operate as at least one of: four 16-bit sub-ALUs, two 32-bit sub-ALUs, or one 64-bit arithmetic logic unit.
	(Ferguson et al., Paragraph [0014], “The resilient hashing system provides at least three advancements over existing hash tables. First, the internal structure of the system uses a hashing function that has low overhead and high parallelizability on modern superscalar CPUs. Second, the system uses rotation constants (described further herein) derived from an exhaustive search to be both resilient against predictable output modification and high in diffusion. Rotation constants refer to how data is modified to calculate a checksum using CPU rotation instructions. Third, the system's application to a hash table to provide randomized location of data values and thus to avoid potential denial of service attacks improves upon existing hash tables. Although the industry understands the benefit that randomized hash tables provide today, the resilient hashing system improves the security of these implementations with little to no performance degradation. Thus, the resilient hashing system provides a hash table and checksum that can be used in Internet-facing or other vulnerable sources of input data to manage performance in the face of malicious attacks.”).
	(Ferguson et al., Paragraphs [0023]-[0028], “We define the function Block(a, b) that takes two 32-bit words as input and returns two 32-bit words as output. Block(A0, B0): 
	B1=B0 xor A0; A1=rotate_left(A0, 20);
	A2=A1+B1 mod 2.sup.32; B2=rotate_left(B1, 9);
	B3=B2 xor A2; A3=rotate_left(A2, 27);
	A4=A3+B3 mod 2.sup.32; B4=rotate_left(B3, 19);
	return (a4, b4)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2013/0262421 A1 (Ferguson et al.).

As Per Claim 3: The rejection of claim 1 is incorporated and further Ferguson et al. does not explicitly teach:
- the control instructions comprise at least one of: mode control bits or operation control bits.
	However Examiner is giving official notice as presented this is just reciting know elements of a PLC (using existing hardware) and would be an obvious interchangeable variation readily implemented with expectations of success to one of ordinary skill in the art before the effective filing date of the claimed invention. 

As Per Claim 12: The rejection of claim 11 is incorporated and further Ferguson et al. does not explicitly teach:
- the encryption algorithm comprises a 16-bit permutation (π16-Cipher) encryption algorithm.
	However Examiner is giving official notice that the use of an encryption algorithm would be an obvious interchangeable variation readily implemented with expectations of success to one of ordinary skill in the art before the effective filing date of the claimed invention. The use of the encryption algorithm is not changing the nature of the invention as claimed.

As Per Claim 17-20: The rejection of claim 1 is incorporated and further Ferguson et al. does not explicitly teach:
- at least some of the method steps are carried out by one or more artificial neural networks (ANNs).
- by way of the one or more ANNs, the variable-width words to generate an output signal based on an activation function.
- the activation function comprises a non-linear sigmoid function.
- the non-linear sigmoid function comprises at least one of: a hyperbolic tangent function or a logistic function.
	However Examiner is giving official notice that the use of an artificial neural network would be an obvious interchangeable variation readily implemented with expectations of success to one of ordinary skill in the art before the effective filing date of the claimed invention and the rest of the limitations are a list of known elements of artificial neural networks absent particular design elements for the present invention this is a list of know methods being used as normal. The use of an artificial neural network was a standard known methodology in the field of endeavor before the effective filing date of the claimed invention.

Additional Prior Art
	Topic DL01: Activation functions and its Types in Artificial Neural network (abhigoku10) show some basic principals in using an artificial neural network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434